           Case 4:18-cv-00087-BMM Document 43 Filed 07/12/19 Page 1 of 4



John A. Husmann
Gustavo A. Otalvora
BATESCAREY LLP
191 N. Wacker
Suite 2400
Chicago, IL 60606
Telephone: (312) 762-3100
Facsimile: (312) 762-3200
Email: jhusmann@batescarey.com
Email: gotalvora@batescarey.com
       - and -
Jesse Beaudette
Ryan T. Heuwinkel
BOHYER, ERICKSON, BEAUDETTE & TRANEL, P.C.
283 West Front, Suite 201
Post Office Box 7729
Missoula, Montana 59807-7729
Telephone: (406) 532-7800
Facsimile: (406) 549-2253
Email: mail@bebtlaw.com

Attorneys for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MONTANA
                                      GREAT FALLS DIVISION

BITCO GENERAL INSURANCE                            )
CORPORATION,                                       )     Cause No. CV-18-00087-BMM-JTJ
                                                   )
               Plaintiff,                          )     THE HON. BRIAN MORRIS
                                                   )
       -vs.-                                       )      BITCO GENERAL INSURANCE
                                                   )        CORPORATION’S CROSS-
J. BURNS BROWN OPERATING                           )        MOTION FOR SUMMARY
CO.,                                               )             JUDGMENT
                                                   )
               Defendant.                          )
                                                   )
                                                   )


PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT   Page 1
           Case 4:18-cv-00087-BMM Document 43 Filed 07/12/19 Page 2 of 4



         Plaintiff BITCO General Insurance Corporation (“BITCO General”),

pursuant the Court’s Order dated April 29, 2019 (Doc. No. 41), Federal Rule 56,

and Local Rule 56.1(c), respectfully moves the Court for Summary Judgment

against Defendant J. Burns Brown Operating Co. (“JBBOC”).                     BITCO General

has filed a brief in support of this cross-motion for summary judgment

contemporaneously herewith.                     As set forth in that brief, the BITCO General

Umbrella Policy at issue and the parties’ Statement of Stipulated Facts (Doc. No.

38) demonstrate that there is no genuine dispute as to any material fact, and that

BITCO General is entitled to a judgment that BITCO General has no duty to

defend or indemnify JBBOC in connection with the Notice of Violation or any

action by the Montana Department of Environmental Quality (“DEQ”) in

connection with the pollution event described therein.

         In the alternative, BITCO General respectfully requests that the Court grant

its Cross-Motion for Summary Judgment and enter an order finding and declaring

that BITCO General has no obligation to further defend or indemnify JBBOC in

connection with the Notice of Violation or any action by the DEQ in connection

with the pollution event described therein until JBBOC has paid the $900,000

difference between the $100,000 sublimit provided under the Primary Policy’s




PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT      Page 2
           Case 4:18-cv-00087-BMM Document 43 Filed 07/12/19 Page 3 of 4



Contamination or Pollution Coverage and the $1 million per-occurrence limit of

liability.


         DATED this 12th day of July, 2019.


                                                   /s/ Gustavo A. Otalvora
                                                John A. Husmann
                                                Gustavo A. Otalvora
                                                BATESCAREY LLP
                                                191 N. Wacker
                                                Suite 2400
                                                Chicago, IL 60606
                                                Telephone: (312) 762-3100
                                                Facsimile: (312) 762-3200
                                                Email: jhusmann@batescarey.com
                                                Email: gotalvora@batescarey.com


                                                   /s/ Jesse Beaudette
                                                Jesse Beaudette, Esq.
                                                Ryan T. Heuwinkel, Esq.
                                                BOHYER, ERICKSON, BEAUDETTE &
                                                TRANEL, P.C.
                                                283 West Front, Suite 201
                                                Post Office Box 7729
                                                Missoula, Montana 59807-7729
                                                Telephone: (406) 532-7800
                                                Facsimile: (406) 549-2253
                                                Email: mail@bebtlaw.com

                                                Attorneys for Plaintiff




PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT      Page 3
            Case 4:18-cv-00087-BMM Document 43 Filed 07/12/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE

       I, the undersigned, a representative of the law firm of Bohyer, Erickson,
Beaudette & Tranel, P.C., hereby certify that I served a true and complete copy of
the foregoing on the following persons by way of the CM/ECF filing system

           1.    Clerk, U.S. District Court

           2.    James G. Hunt
                 HUNT LAW FIRM
                 310 E. Broadway St.
                 Helena, MT 59601

           3.    Gregory S. Munro
                 Attorney at Law
                 3343 Hollis St.
                 Missoula, MT 59801

                 Attorneys for Defendant J. Burns Brown Operating Co.

           DATED this 12th day of July, 2019.


                                                   /s/ Jesse Beaudette
                                                Jesse Beaudette, Esq.
                                                Ryan T. Heuwinkel, Esq.
                                                BOHYER, ERICKSON, BEAUDETTE &
                                                TRANEL, P.C.
                                                283 West Front, Suite 201
                                                Post Office Box 7729
                                                Missoula, Montana 59807-7729
                                                Telephone: (406) 532-7800
                                                Facsimile: (406) 549-2253
                                                Email: mail@bebtlaw.com

                                                Attorneys for Plaintiff

 2238255




PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT      Page 4
